Citation Nr: 1108549	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating for service-connected migraine headaches in excess of 30 percent from May 2, 2006.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Agency of Original Jurisdiction has since been transferred to Nashville, Tennessee.

The Board notes that the initial rating decision awarded a noncompensable rating, effective June 23, 2005, for the Veteran's headaches.  The Veteran appealed.  A February 2008 decision increased the evaluation to 30 percent, effective May 2, 2006.  Because that rating is less than the maximum available under the applicable rating criteria, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In a July 2009 decision, the Board granted an increase to 30 percent from June 23, 2005, to May 2, 2006, however, the issue of whether a rating in excess of 30 percent from May 2, 2006, to the present remained under appeal and was remanded by the Board for additional development.  That issue is discussed in the Remand, below.

As was noted in the July 2009 Board decision, the evidence of record suggests that the Veteran's service-connected psychiatric disability has worsened.  Clarification should be requested from the Veteran as to whether he is claiming an increased rating for his service-connected psychiatric disability.  This issue is, therefore, REFERRED for clarification and additional action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected migraine headaches, since May 2, 2006.  In July 2009, this matter was remanded in order to afford the Veteran an updated VA examination.  A review of the record since the remand shows that the Veteran failed to appear to the scheduled examination.  However, there is a question as to whether he received notice of the date, time and place of examination.  Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination, even when there is no hard copy of the notice letter in the claims folder.  See Kyhn v. Shinseki, No. 07-2349 (U.S. Vet. App. Jan. 18, 2011).  In this case, however, this presumption is effectively rebutted.  A review of the record reveals that the AMC mailed several documents to the Veteran's Murfreesboro, Tennessee, address, following the Board's remand, all of which were returned as undeliverable.  A Board letter, however, was mailed to an address in Maine, and not returned.  As the Veteran's representative correctly noted in its January 2011 brief, the examination letter was mailed to a Tennessee address, which is different than the address of record for the Veteran, as confirmed by way of the information contained in the Veterans Appeals Control and Locator System (VACOLS).  As such, the presumption of regularity is rebutted in that it appears that the examination notice letter was mailed to an incorrect address.  Thus, this matter, while the Board regrets the delay, must be remanded in order to provide the Veteran proper notice of VA examination.

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

Here, the Veteran, by way of his representative, raised a TDIU claim in a July 2009 written statement.  As the Veteran's combined schedular rating is, at present, 70 percent, his disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  As such, the TDIU aspect of the Veteran's claims must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his headache disorder.  The Veteran must be notified of this examination in a timely fashion, and by way of a mailing to his current address of record.  The claims folder should be made available and reviewed by the examiner.  Any testing deemed necessary should be performed.  The examiner should obtain from the Veteran his detailed clinical history.  All pertinent headache pathology found on examination should be noted in the report of the evaluation.  In particular, the examiner should obtain from the Veteran information regarding the frequency, severity and duration of any prostrating headaches.  In addition, the examiner must opine as to whether the Veteran's headache disability is productive of severe economic inadaptability.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (major depressive disorder, migraine headaches, left knee disability, dyspepsia, bilateral pes planus, hypertension and erectile dysfunction), and in particular, his headache disorder, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

